Citation Nr: 0722512	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating greater than 10 
percent for low back strain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
February 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and March 2005 RO decisions 
that denied the benefits sought on appeal.  The veteran had a 
hearing before the Board in November 2006 and the transcript 
is of record.

The veteran submitted additional evidence during his November 
2006 Board hearing, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the veteran submitted the 
evidence (medical opinion by a VA doctor, Dr. H.) with a 
signed waiver of local jurisdictional review. 

The claim for an increased rating for a low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hypertension was diagnosed less than one year after 
separation from the military, with systolic pressure 
predominantly 160 or more.  




CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  The first question that must be addressed is whether the 
veteran's hypertension was detected during service.  The 
Board concludes he did not.

The veteran's service medical records are silent as to any 
treatment, complaints or diagnoses of hypertension.  There 
are at least two medical records indicative of elevated blood 
pressure of 150/75 after a circumcision surgery and 130/91 
noted during treatment for a sore throat.  A VA doctor, Dr. 
H, commented on the likelihood that these readings were 
indicative of the on-set of the veteran's current 
hypertension.  Dr. H opined as follows:

Although the patient had two episodes of blood pressure 
that were elevated, based on these records I cannot 
conclude that he had hypertension in the service.  Blood 
pressure can be elevated temporarily around surgery as 
in [the surgery noted above]; sore throat pain can also 
bring blood pressure up mildly which he had.... Two 
earlier readings in 2001 showed normal blood pressure. 

If there are more visits show elevated blood pressure 
this could possibly bring me to the conclusion that he 
did have hypertension during the service.

The veteran was first diagnosed with hypertension in January 
2004, after separation from the military.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease, to include 
hypertension, may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
VA outpatient treatment records indicate the veteran was 
first diagnosed for hypertension in January 2004, slightly 
under one year from separation from the military.  The 
relevant inquiry then is whether the veteran's hypertension 
manifested itself to a degree of 10 percent or more during 
the presumptive period.  The Board concludes it did. 

Hypertension is rated under DC 7101 where a 10 percent rating 
is assigned where Diastolic pressure is predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, DC 7101 (emphasis added). 

On January 22, 2004, the veteran's blood pressure was checked 
three times and documented at 157/80, 171/68 and 171/68 
respectively.  On January 29, 2004, the veteran's blood 
pressure reading was documented at 168/77 at which time he 
was diagnosed with hypertension and prescribed medication.  
Blood pressure readings since that time indicate the 
prescribed medications assisted the veteran in controlling 
his hypertension.

During the presumptive period, the veteran was diagnosed with 
hypertension with diastolic pressure readings ranging from 68 
to 80, but systolic pressure readings ranging from 157 to 
171, predominantly over 160.  This clearly satisfies the 10 
percent criteria under DC 7101 within one year of separation.  
Accordingly, service incurrence for hypertension may be 
presumed; the claim is granted.  

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The veteran alleges his low-back condition impacts every 
aspect of his everyday life, especially his career.  
Specifically, the veteran testified during his November 2006 
Board hearing that after service he worked as a chef at a 
variety of places, but only where he could find work that 
would accommodate his special needs due to his back 
condition.  Consequently, he changes jobs frequently and 
there was a 10 month lapse of time where he could not find 
work at all. 

The veteran was last afforded a VA examination in August 2004 
where the examiner noted a diagnosis of degenerative joint 
disease (DJD) with mild limitation of motion and mild 
paravertebral muscle spasm.  Neurological testing at that 
time was within normal limits.  Additionally, the examiner 
opined that the veteran's back disability prevents him from 
doing any active strenuous type of employment.  

Since that time, the medical evidence includes continuing 
treatment for the veteran's back condition including a 
January 2005 VA outpatient treatment record indicating 
complaints of a "periodic flare of back pain which 'lays him 
up' for several days, about 1-2 times in six months."  
Additionally, the veteran testified that his back condition 
causes more pain and a lot more limitation of motion than 
indicated in the 2004 VA examination.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  In light of the 
veteran's testimony and continuing treatment records, a new 
VA examination are indicated because the 2004 VA examination 
may not accurately indicate the current 
severity of the veteran's disability.  

The veteran also specifically raised extra-schedular 
considerations during his November 2006 Board hearing.  That 
is, the veteran alleges he may be entitled to an increased 
evaluation for his disability in accordance with 38 C.F.R. § 
3.321 as an exceptional case.  The RO should advise the 
veteran on the laws pertinent to extra-schedular evaluations 
and consider whether referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is warranted given the evidence.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  Since it is necessary to seek a medical opinion for 
reasons asserted above, the RO should also request the 
medical examiner to comment on whether the effects of the 
veteran's disability are unusual or otherwise exceptional in 
regard to interference with employment or frequent periods of 
hospitalization. 

Finally, the RO should also take this opportunity to obtain 
recent outpatient treatment records from February 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for his low back condition from the VA 
medical system in Knoxville, Tennessee 
from February 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above is complete, schedule 
the veteran for orthopedic and 
neurological examinations to ascertain any 
and all current disabilities he has in 
connection with his service-connected low 
back condition and the current level of 
severity of each condition.  The examiner 
must conduct all necessary tests to 
ascertain the neurological and orthopedic 
manifestations, if any, of the veteran's 
low back condition. 

The claims folder must be reviewed by the 
examiner and the examiner should also 
comment on whether the veteran's disability 
paints an unusual disability picture in 
regard to interference with employment or 
frequent hospitalizations.  The examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions, especially that rendered 
by the June 2001 VA examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim.  The RO 
must consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, claim 
should be returned to the Board for 
appellate review.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


